Citation Nr: 0519864	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  04-06 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased initial disability rating for 
a low back strain, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased initial disability rating for 
residuals, thoracic spine injury, currently evaluated as 10 
percent disabling.

3.  Entitlement to an initial compensable evaluation for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1984 to 
January 1987 and from January 1988 to January 2000.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The appeals are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran seeks increased disability ratings for his 
service-connected low back strain; residuals, thoracic spine 
injury; and hemorrhoid disabilities.

With respect to the veteran's service-connected low back 
strain and residuals of a thoracic spine injury, when the 
veteran submitted his notice of disagreement in January 2004 
he specifically noted that both his low back strain and his 
residuals of a thoracic spine injury were of greater severity 
than compensated for with the assigned disability ratings; 
moreover that his disabilities had increased in severity 
since the grant of service connection. Accordingly, VA 
examinations on each of the veteran's claims for increase 
must be performed prior to final appellate review.

Additionally, in February 2005, additional evidence was 
received from the veteran.  This evidence has not been 
considered by the RO.  

With respect to the veteran's service-connected hemorrhoid 
disability, the Board notes that he received treatment for 
the first time since his discharge from service in December 
2003.  Accordingly, a VA examination would be helpful in 
ascertaining the current severity of the veteran's service-
connected disability.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be provided a VA 
orthopedic examination to determine the 
current severity of the lumbar and 
thoracic spine disabilities.  All 
indicated tests should be accomplished.  
The claims folder and a copy of this 
REMAND must be made available to and be 
reviewed by the examiner prior to the 
examination.  The examination should 
include range of motion studies, 
commentary as to the presence of 
instability, and the extent of any 
painful motion or functional loss due to 
pain, weakness, and fatigability.

2.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of the veteran's 
hemorrhoids.  The claims folder and a 
copy of this REMAND must be made 
available to and be reviewed by the 
examiner prior to the examination.  In 
addition to providing a report of current 
physical examination, the examiner is 
requested to review the claims folder to 
determine the severity of the veteran's 
hemorrhoids and to what extent they are 
large or thrombotic, irreducible with 
excessive redundant tissue, or frequently 
recurring; and/or persistently bleeding 
with secondary anemia, or with fissures.  
A complete report of examination with an 
explanation for all findings and 
conclusions is essential.

3.  After completing the above 
development, the RO should again address 
the veteran's appeal for increased 
evaluations for disabilities of the 
lumbar spine, thoracic spine and 
hemorrhoids.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




